November 26, 2013


                                      No. 04-13-00757-CV


                                      MICHAEL TATSCH,
                                            Appellant


                                                V.

CHRYSLER GROUP, LLC AND INFINITY COUNTY MUTUAL INSURANCE COMPANY.
                                            Appellees


                 From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 12977
                          Honorable N. Keith Williams, Judge Presiding


                                         ORDER

       After reviewing the parties' addendums to the Civil Docketing Statement in the above-
numbered and styled appeal, this court has determined that this dispute is appropriate for referral
to an Alternative Dispute Resolution (ADR) procedure. See Tex. Civ. Prac. & Rem. Codi-
§ 154.021 (Vernon 2005).     All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties are ORDERED to respond in writing by December 13, 2013, stating: (1) the
name, address, and fee schedule of the mediator of their choice; or (2) that they cannot agree on a
mediator, in which case the court will appoint one; or (3) any objection to mediation and the
reasons for such objection. See id. § 154.022 (b).


        Provided the parties submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parties may concentrate on the
scheduling and completion of the mediation process.


       Is it so ORDERED on November 26, 2013.



                                                              Sandee Bryan Marion, Justice


                      iwlEREOF, I have hereunto set my hand and affixed the seal of the said
                    26] 20f 3.


                                                                        ottle, Clerk"   '